         Case 1:19-cv-10608-VM Document 15 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
MOHAMMAD OMAR FAROQUE,             :
                                   :             19 Civ. 10608 (VM)
                                   :
                    Plaintiff,     :
                                   :             ORDER
     - against -                   :
                                   :
LENOX ROOM CORP., et al.,     :
                                   :
                    Defendants.    :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

    A     review   of   the    Docket   Sheet    for   the    above-captioned

matter    indicates     that    there    has    been     no   record    of   any

proceedings or filings of any papers with the Court since

March 6, 2020, at which time, in response to the Court’s Order

requesting     a   status     update    (see    Dkt.   No.    12),     plaintiff

advised the Court that the plaintiff intended to proceed with

the matter. The Court has no record of any correspondence

related to this case since then.

    Accordingly, it is hereby

    ORDERED that plaintiff inform the Court, within thirty

(30) days of the date of this Order, concerning the status of

this action and plaintiff’s contemplation with regard to any

further proceedings.          In the event no timely response to this

Order is submitted, the Court may dismiss the action without
         Case 1:19-cv-10608-VM Document 15 Filed 06/02/20 Page 2 of 2



further notice for lack of prosecution.



SO ORDERED.

Dated:      New York, New York
            2 June 2020
                                         _______________________
                                              VICTOR MARRERO
                                                 U.S.D.J
